           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

BRANDON DAVIS                                             PLAINTIFF

v.                  No. 5:18-cv-209-DPM-JJV

DUB BRASSELL DETENTION CENTER;
and ADAMS, Captain, DBDC                            DEFENDANTS

                              ORDER
     Unopposed partial recommendation, NQ 6, adopted.     FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes).     Davis may
proceed with his failure to protect claim against Adams.       Davis's
remaining claims against Adams are dismissed without prejudice;
and his claims against the Dub Brassell Detention Center are dismissed
with prejudice.
     So Ordered.

                                               f'
                                D.P. Marshall Jr.
                                United States District Judge
